PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






BEFORE THE
PATENT TRIAL AND APPEAL BOARD 



Application Number:  14/910,824
Filing Date:  08 February 2016
Appellant:  Cytiva Sweden AB
Inventors:  Castan et al.



__________________
Nihal S.A. Parkar
Eversheds Sutherland (US) LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed on 19 March 2021.(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the final Office action dated 16 October 2020, from which the appeal is taken, is maintained.  Specifically:
Claims 1, 5, 7, 10, 13, 19, and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Ramsden (U.S. Pat. No. 4,713,345) in view of El-Shafie (U.S. Pat. Appl. Pub. No. 2012/0122164) and Stobbe (U.S. Pat. Appl. Pub. No. 2011/0223581);
Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Ramsden (U.S. Pat. No. 4,713,345) in view of El-Shafie (U.S. Pat. Appl. Pub. No. 2012/0122164), Stobbe (U.S. Pat. Appl. Pub. No. 2011/0223581), and Ludwig et al. (U.S. Pat. Appl. Pub. No. 2011/0038222);
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Ramsden (U.S. Pat. No. 4,713,345) in view of El-Shafie (U.S. Pat. Appl. Pub. No. 2012/0122164), Stobbe (U.S. Pat. Appl. Pub. No. 2011/0223581), Ludwig et al. (U.S. Pat. Appl. Pub. No. 2011/0038222), and Chotteau et al. (WO 2012/128703); and
Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Ramsden (U.S. Pat. No. 4,713,345) in view of El-Shafie (U.S. Pat. Appl. Pub. No. 2012/0122164).
(2) Withdrawn Grounds of Rejection
None.
 (3) New Grounds of Rejection
None.
(4) Response to Argument
The art recognizes a reason for adjustability of an addition tube
Appellant argues that there is no “art-recognized need for adjustment in Ramsden’s addition tube”.  Appeal Brief at page 7.  Appellant is incorrect.  Indeed Ramsden specifically require that the end of an addition tube be below the level of the liquid in the vessel.  Ramsden at column 2, line 68 to column 3, line 3.  Considering that the amount of liquid in a vessel can vary with the type of reaction being conducted and indeed, during the reaction itself, one of ordinary skill in the art would understand Ramsden as recognizing that the addition tube needs to be adjustable in order to always be below the surface of the liquid regardless of the amount of liquid in the bioreactor.  Thus, the logic behind the legal precept of adjustability in general, as stated in M.P.E.P. § 2144.04, and of the additional tube in particular, as being prima facie obvious to one of ordinary skill in the art, is both sound and supported by Ramsden.
The Office has provided a proper motivation to combine Ramsden with El-Shafie
Appellant spends several pages attacking the Office’s motivation for combining the addition tube of Ramsden with the check valve of El-Shafie, all of which essentially come down to the following:  the incorporation of a “flow in one-way” valve at the end of an addition tube would not prevent contamination of the contents of the bioreactor of Ramsden (the stated rationale for the combination of Ramsden with El-Shafie) and thus the motivation to combine Ramsden with El-Shafie is faulty.  Appeal Brief at pages 8 to 13.  Appellant sets up a false premise, which it then exploits.  However, as explained infra, it is Appellant’s understanding of the operation and function of check valves that is faulty.
arguendo, the source of the contamination of the contents of the bioreactor were the addition tube, even the presence of a “flow in one-way” valve, as posited by Appellant, would prevent that contamination from entering the bioreactor because the check valve opening pressure can be reduced so that the flow is curtailed.  In other words, just because a “flow in one-way” check valve is present at the end of an addition tube does not necessarily mean that the tube could not or would not function as an “addition” tube.  Cf. Appeal Brief at page 9.  
The opening pressure of a check valve, which is specifically claimed in claims 1, 5, 7 to 11, 13, 19, and 27, depends on the manner in which the bioreactor was operated.  However, the manner of operating a claimed apparatus does not patentably distinguish it from the prior art apparatus.  M.P.E.P. § 2114.  Indeed the presence or absence of “no or minimal stagnant zones” outside the check valve and the opening pressure also relate to the manner of operating the claimed bioreactor and therefore, the same logic regarding lack of patentable distinction applies.
Moreover, the presence of a “flow in one-way” valve in an addition tube would also serve to prevent any contamination already in the bioreactor from entering the addition tube, thus limiting its spread to other parts of the bioreactor apparatus, including the any source connected to the other end of the addition tube.  In conclusion, the desire to prevent or limit contamination of the contents of the bioreactor of Ramsden is a proper motivation to modify the addition tube of Ramsden to incorporate a check valve.  Because all of Appellant’s remaining arguments are based on the faulty premise that this motivation is incorrect, the Patent Trial and Appeal Board (PTAB) is respectfully requested to find them invalid and unpersuasive.
The test for obviousness is not the bodily incorporation of references
Appellant admits on the record that it has neither invented check valves nor disposing them at the ends of tubes.  Appeal Brief at page 11.  Appellant’s contribution is apparently merely to incorporate a check valve into an addition tube for allowing fluid flow in a downward direction along gravity and blocking flow in a reverse direction.  Considering that Ramsden teaches an addition tube allowing fluid flow in a downward direction along the flow of gravity, see, e.g., Ramsden at Figures 1 to 3, all that is required to render the claims obvious would be merely to incorporate a check valve, which by definition blocks flow in a reverse direction, at the end of such a tube – and even Appellant admits that this is known.  See, supra.  Consequently, the best Appellant can do is argue that the check valve in El-Shafie is placed in an “opposite configuration”.  Appeal Brief at pages 11 to 13.
As an initial matter, “(t)he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. … Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.”  M.P.E.P. § 2145(III).  Additionally, a combination that simply arranges (or rearranges) old elements, with each performing the same function that they had been known to perform and yields no more than one of ordinary skill in the art would expect from such an arrangement, is obvious.  M.P.E.P. § 2141(I).  Considering that Appellant has admitted on the record that it has neither invented check valves nor disposing them at the ends of tubes and that Ramsden teaches an addition tube allowing fluid flow in a downward direction along the flow of gravity, the combination of these two old elements (check valve and addition tube), each performing the same function that they had been known to perform, is obvious.
arguendo, the check valve of El-Shafie were incorporated exactly as shown, namely in the “opposite configuration”, it would satisfy the claimed limitations.  As indicated supra, Ramsden teaches an addition tube allowing fluid flow in a downward direction along the flow of gravity.  Incorporation of the check valve of El-Shafie having a delivery orifice adjacent at first end of the addition tube even in an “opposite configuration” would still allow fluid flow in the addition tube to be in a downward direction.  Merely because the orifice end of the check valve at the end of an addition tube is upturned does not mean that the addition tube itself does not allow fluid flow in downward direction along gravity (either the force of gravity and the weight of the fluid being sufficient to eject the fluid out the upturned end or a pump being used)1.  Indeed Appellant has not argued that its combination of check valves and addition tube would yield anything more than one of ordinary skill in the art would expect from such an arrangement and this further reinforces the prima facie case of obviousness.
Finally, because Appellant does not provide any additional arguments regarding grounds two to four, Appeal Brief at pages 15 to 17, the PTAB is also respectfully requested to find these grounds equally invalid and unpersuasive.

In conclusion, claim 24 (the broadest claim) is unpatentable over Ramsden in view of El-Shafie; claims 1, 5, 7, 10, 13, 19, and 27 are unpatentable over Ramsden in view of El-Shafie and Stobbe; claims 8 and 9 are unpatentable over Ramsden in view of El-Shafie, Stobbe, and Ludwig et al.; and claim 11 is unpatentable over Ramsden in view of El-Shafie, Stobbe, Ludwig et al., and Chotteau et al.  Thus, the PTAB should respectfully sustain all the rejections.

/Gautam Prakash/
Primary Examiner, Art Unit 1799



Conferees:
/MICHAEL MARCHESCHI/
Supervisory Patent Examiner, Art Unit 1799

/LYLE ALEXANDER/
Supervisory Patent Examiner, Art Unit 1797






Requirement to Pay Appeal Forwarding Fee
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless the Appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on 18 March 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 	The claims do not preclude the use of a pump and even if they did, El-Shafie specifically teaches the use of a pump.  See, e.g., El-Shafie at paragraphs [0175], [0181], and [0195].